


Exhibit 10.1
SETTLEMENT AGREEMENT
This SETTLEMENT AGREEMENT is made and entered into as of March 3, 2016 (this
“Agreement”) by and among CST Brands, Inc., a Delaware corporation (the
“Company”), and the entities and natural persons listed on the signature page
hereto (each, an “Investor” and collectively, the “Investors”). The Company and
the Investors are referred to herein as the “Parties.”
Section 1.
Settlement Covenants.

(a)
Board Appointment. The Company has been discussing with a Class III director of
the Company (the “Incumbent Director”) the possibility of such director retiring
and not standing for re-election at the 2016 annual meeting of stockholders of
the Company (the “2016 Annual Meeting”). The Company agrees that promptly
following the execution of this Agreement, the Company will (i) accept the
resignation of the Incumbent Director from the Board of Directors of the Company
(the “Board”) and, to fill the vacancy created by accepting such resignation,
appoint Thomas W. Dickson (the “New Director”) to the Board as a Class III
director and (ii) issue a public statement to the effect that the Company is
initiating a process to review strategic alternatives. As a Class III director,
the New Director shall stand for election at the 2016 Annual Meeting together
with the Company’s other nominees. The Board shall recommend (and shall not
change such recommendation in a manner adverse to the New Director unless
required to do so by the Board’s fiduciary duties) that the Company’s
stockholders vote in favor of the Board’s entire slate (including the New
Director) at the 2016 Annual Meeting, and the Company shall use its reasonable
best efforts to cause the election of the New Director to the Company’s Board at
the 2016 Annual Meeting (including soliciting proxies for the election of such
New Director) and otherwise supporting such New Director for election in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees.

(b)
Replacements. The Company agrees that if the New Director is unable to serve as
a director, resigns as a director or is removed as a director prior to the
expiration of the Standstill Period (as defined below), then the Investors shall
have the ability to recommend a substitute person(s); provided that any
substitute person recommended by the Investors shall qualify as “independent”
pursuant to New York Stock Exchange (“NYSE”) listing standards, and have
relevant financial and business experience to fill the resulting vacancy. In the
event the Nominating and Governance Committee of the Board (the “Nominating
Committee”) does not accept a substitute person recommended by the Investors,
the Investors will have the right to recommend additional substitute person(s)
for consideration by the Nominating Committee. Upon the acceptance of a
replacement director nominee by the Nominating Committee, the Board will take
such actions as to appoint such replacement director to the Board no later than
5 business days after the Nominating Committee recommendation of such
replacement director.


    



--------------------------------------------------------------------------------




(c)
Committees of the Board. The Company agrees that following the Board’s
establishment of a committee of the Board to oversee the strategic review
contemplated by Section 1(a)(ii) (the “Board Committee”), the New Director shall
be appointed as a member of the Board Committee and shall be considered along
with all other Board members for Board committee appointments in connection with
the Board’s annual review of committee composition.

Section 2.
2016 Annual Meeting.

(a)
Effective immediately, each Investor hereby irrevocably withdraws and renounces
any intention to nominate any person for election as a director at the 2016
Annual Meeting and agrees not to bring any nominations or other business or
proposals before or at the 2016 Annual Meeting.

(b)
At the 2016 Annual Meeting, and at each special meeting of stockholders held
prior to the expiration of the Standstill Period, each of the Investors agrees
to cause the Investor Shares (as defined below) to be present for purposes of
establishing a quorum and to cause the Investor Shares to be voted by proxy in
favor of (i) the election of any director nominated by the Board and (ii)
otherwise in accordance with the Board’s recommendation, including in favor of
any other matter recommended for stockholder approval by the Board; provided
that to the extent that the recommendation of Institutional Shareholder Services
Inc. (“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”) differs from the Board’s
recommendation with respect to any matter other than the election of directors
to the Board, the Investors shall have the right to vote the Investor Shares in
accordance with the recommendation of ISS or Glass Lewis with respect to such
matters; provided further that the Investors may vote the Investor Shares in
their discretion with respect to any tender offer, exchange offer, merger,
consolidation, business combination or other change-of-control transaction of
the Company. “Investor Shares” means any and all shares of voting stock of the
Company held beneficially or of record as of an applicable record date by the
Investors and, with respect to Investors that are entities, the Affiliates and
Associates (as each term is defined below) of such Investors, and, with respect
to Investors that are individuals, the Family Members (as defined below) of such
Investor.

Section 3.
Standstill.

(a)
Each Investor agrees that, from the date of this Agreement until the expiration
of the Standstill Period, neither it nor any of its Affiliates or Associates or
Family Members will, and it will cause each of its Affiliates and Associates and
Family Members not to, directly or indirectly, in any manner, acting alone or in
concert with others, take any of the following actions or advise, recommend,
request, encourage, solicit, influence or induce any other person to take any of
the following actions, or announce any intention to take of the following
actions:


-2-

--------------------------------------------------------------------------------




(i)
submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) or otherwise) or any notice of
nomination or other business for consideration, or nominate any candidate for
election to the Board;

(ii)
engage in, directly or indirectly, any “solicitation” (as defined in Rule 14a-1
of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce or seek to advise, encourage or influence any other person
with respect to the voting of any voting stock of the Company (including any
withholding from voting) or grant a proxy with respect to the voting of any
voting stock of the Company to any person other than to the Board or persons
appointed as proxies by the Board;

(iii)
seek to call, or to request the call of, a special meeting of the Company’s
stockholders;

(iv)
make a request for a list of the Company’s stockholders or for any books and
records of the Company;

(v)
form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the voting stock of the Company or deposit any
shares of voting stock of the Company in a voting trust or similar arrangement
or subject any shares of voting stock of the Company to any voting agreement or
pooling arrangement (other than a “group” that consists solely of all or some of
the persons identified in this Agreement or any of their respective Affiliates
or Associates);

(vi)
vote for any nominee or nominees for election to the Board, other than those
nominated or supported by the Board not in violation of the terms of this
Agreement;

(vii)
except as specifically provided in Section 1 of this Agreement, seek to place a
representative or other Affiliate, Associate or nominee on the Board or seek the
removal of any member of the Board or a change in the size or composition of the
Board or the committees thereof;

(viii)
acquire or agree, offer, seek or propose to acquire, or cause to be acquired,
ownership (including beneficial ownership) of any of the assets or business of
the Company or any rights or options to acquire any such assets or business from
any person;


-3-

--------------------------------------------------------------------------------




(ix)
other than at the direction of the Board or any committee thereof, seek,
propose, or make any statement with respect to, or solicit, negotiate with, or
provide any information to any person with respect to, a merger, consolidation,
acquisition of control or other business combination, tender or exchange offer,
purchase, sale or transfer of assets or securities, dissolution, liquidation,
reorganization, change in structure or composition of the Board, change in the
executive officers of the Company, change in capital structure,
recapitalization, dividend or distribution or change in dividend or distribution
policy, share repurchase or similar transaction involving the Company, its
subsidiaries or its business, whether or not any such transaction involves a
change of control of the Company;

(x)
acquire, announce an intention to acquire, offer or propose to acquire, or agree
to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any voting stock of the Company that, together any voting stock
beneficially owned thereby, represents in the aggregate (amongst all of the
Investors and any Affiliate or Associate thereof) in excess of 4.9% of the
Company’s outstanding voting stock; or sell, offer or agree to sell, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying voting stock of the Company held by the Investors
and their Affiliates, Associates and Family Members;

(xi)
disclose publicly, or privately in a manner that could reasonably be expected to
become public, any intention, plan or arrangement inconsistent with the
foregoing or publicly request or advance any proposal to amend, modify or waive
the terms of this Agreement; provided that the Investors may make confidential
requests to the Board to amend, modify or waive any provision of this Section 3,
which the Board may accept or reject in its sole discretion, so long as any such
request is not publicly disclosed by the Investors and is made by the Investors
in a manner that does not require the public disclosure thereof by the Company,
the Investors or any other person;

(xii)
institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this Section 3 or otherwise take any
action challenging the validity or enforceability of any provisions of this
Section 3; or

(xiii)
enter into any negotiations, discussions, agreement, arrangement or
understanding with any person concerning any of the foregoing (other than this
Agreement) or encourage or solicit any person to undertake any of the foregoing
activities.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict the Investors from: (A) communicating privately with the Board or any
of the Company’s officers regarding any

-4-

--------------------------------------------------------------------------------




matter, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications,
(B) communicating privately with stockholders of the Company and others in a
manner that does not otherwise violate this Section 3, or (C) taking any action
necessary to comply with any law, rule or regulation or any action required by
any governmental or regulatory authority or stock exchange that has, or may
have, jurisdiction over the Investors or any of their respective Affiliates or
Associates, provided that a breach by Investor of this Agreement is not the
cause of the applicable requirement. Furthermore, nothing in this Agreement
shall be deemed to restrict in any way the ability of the New Director (or any
of his replacements selected pursuant to this Agreement) from fulfilling their
statutory duties as directors.
(b)
As used in this Agreement:

(i)
the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;

(ii)
the terms “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act;

(iii)
the term “Family Members” shall mean, with respect to an Investor, the spouse of
such Investor and the children (including by adoption) of such Investor;

(iv)
the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature; and

(v)
the term “Standstill Period” shall mean the period commencing on the date of
this Agreement and ending on the date that is 30 calendar days prior to the
deadline for the submission of stockholder nominations of directors for the 2017
annual meeting of stockholders of the Company pursuant to the Company’s Bylaws.

Section 4.
Representations and Warranties of the Company. The Company represents and
warrants to the Investors that the Company has the corporate power and authority
to execute the Agreement and to bind it thereto, and that this Agreement has
been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles.

Section 5.
Representations and Warranties of the Investors. Each Investor jointly and
severally represents and warrants to the Company that (a) as of the date hereof,
such Investor beneficially owns only the number of shares of voting stock of the
Company as described


-5-

--------------------------------------------------------------------------------




opposite its name on Exhibit A and, other than through the shares of voting
stock beneficially owned as set forth on Exhibit A, neither the Investors nor
any Affiliate, Associate or Family Member thereof has or may exercise any voting
rights with respect to any shares of the Company’s capital stock or beneficial
ownership of or economic exposure to the Company’s voting stock (e.g., through
swaps, short sales or other derivative arrangements) except as otherwise
disclosed to the Company prior to the date of this Agreement, (b) this Agreement
has been duly and validly authorized, executed and delivered by such Investor,
and constitutes a valid and binding obligation and agreement of such Investor,
enforceable against such Investor in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, and
(c) such Investor has the authority to execute the Agreement on behalf of itself
and the applicable Investor associated with that signatory’s name, and to bind
such Investor to the terms hereof.
Section 6.
Mutual Non-Disparagement.

(a)
Each Investor agrees that, until the expiration of the Standstill Period,
neither it nor any of its Affiliates or Associates will, and it will cause each
of its Affiliates and Associates not to, directly or indirectly, in any capacity
or manner, make, express, transmit, speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory or critical of, or negative toward, the
Company or any of its directors, officers, Affiliates, subsidiaries, employees,
agents or representatives (collectively, the “Company Representatives”), or that
reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of the Company or
its subsidiaries or Affiliates, or to malign, harm, disparage, defame or damage
the reputation or good name of the Company, its business or any of the Company
Representatives.

(b)
The Company hereby agrees that, until the expiration of the Standstill Period,
neither it nor any of its Affiliates will, and it will cause each of its
Affiliates not to, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, any Investor or any of its
agents or representatives (collectively, the “Investor Representatives”), or
that reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of any Investor
or its subsidiaries or Affiliates, or to malign, harm, disparage, defame or


-6-

--------------------------------------------------------------------------------




damage the reputation or good name of any Investor, its business or any of the
Investor Representatives.
(c)
Notwithstanding the foregoing, nothing in this Section 6 or elsewhere in this
Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that such Party must provide written notice to the other Parties at least two
business days prior to making any such statement or disclosure required by under
the federal securities laws or other applicable laws that would otherwise be
prohibited the provisions of this Section 6, and reasonably consider any
comments of such other Parties.

(d)
The limitations set forth in Section 6(a) and 6(b) shall not prevent any party
from responding to any public statement made by the other party of the nature
described in Section 6(a) and 6(b) if such statement by the other party was made
in breach of this Agreement.

Section 7.
Public Announcements. Promptly following the execution of this Agreement, the
Company shall issue a mutually agreeable press release in the form set forth on
Exhibit B (the “Press Release”). Prior to the issuance of the Press Release,
neither the Company nor any of the Investors shall issue any press release or
public announcement regarding this Agreement or take any action that would
require public disclosure thereof without the prior written consent of the other
Party. None of the Investors shall issue or cause to be issued a separate press
release in connection with this Agreement or the matters contemplated hereby,
and no Party or any of its Affiliates shall make any public statement
(including, without limitation, in any filing required under the Exchange Act)
concerning the subject matter of this Agreement inconsistent with the Press
Release.

Section 8.
Affiliates, Associates and Family Members. Each Investor agrees to cause its
respective Affiliates, Associates and Family Members to comply with the terms of
this Agreement, and the Investors shall be jointly and severally responsible for
any breaches of this Agreement by the Investors’ Affiliates, Associates and
Family Members.

Section 9.
Specific Performance. Each of the Investors, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
Party hereto may occur in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or are otherwise breached
and that such injury would not be adequately compensable in monetary damages. It
is accordingly agreed that the Investors or any Investor, on the one hand, and
the Company, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive or other equitable relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available.

Section 10.
Expenses. Each Party shall be responsible for its own fees and expenses incurred
in connection with the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby; provided, however, that the Company
shall reimburse


-7-

--------------------------------------------------------------------------------




the Investors for their reasonable related fees and expenses, including such
fees and expenses of counsel for the Investors, in an amount not to exceed in
the aggregate $17,500.
Section 11.
Notice. Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses, email
addresses and facsimile numbers for such communications shall be:

To the Company:
CST Brands, Inc.
One Valero Way
Building D, 4th Floor
San Antonio, TX 78249
Email: gerard.sonnier@cstbrands.com
Attention: Gérard J. Sonnier
with a copy to (which shall not constitute notice):
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
E-mail: lsmakow@wlrk.com; gsmoodie@wlrk.com
Attention: Lawrence S. Makow and Gordon S. Moodie
To the Investors:
JCP Investment Management, LLC
1177 West Loop South, Suite 1650
Houston, TX 77027
Attention: James C. Pappas
Email: jcp@jcpinv.com
with a copy to (which shall not constitute notice):
Olshan Frome Wolosky LLP
65 East 55th Street, Park Avenue Tower
New York, NY 10022
E-mail: swolosky@olshanlaw.com; acrawford@olshanlaw.com
Attention: Steve Wolosky and Aneliya Crawford


-8-

--------------------------------------------------------------------------------




Section 12.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the Law of the State of Delaware, without regard to conflict of law
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

Section 13.
Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement among the Parties with regard to the subject matter hereof, and
supersedes all prior agreements with respect to the subject matter hereof.

Section 14.
Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

Section 15.
Amendment. This Agreement may be modified, amended or otherwise changed only in
a writing signed by all of the Parties.

Section 16.
Successors and Assigns; No Third Party Beneficiaries. This Agreement shall bind
the successors and permitted assigns of the Parties, and inure to the benefit of
any successor or permitted assign of any of the parties; provided, however, that
no party may assign this Agreement without the prior written consent of the
other Parties. No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities


-9-

--------------------------------------------------------------------------------




hereunder upon any person other than the Parties hereto and their respective
successors and assigns.
Section 17.
Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each Party hereto shall have received a counterpart hereof signed by the
other Parties hereto. Counterparts delivered by electronic transmission shall be
deemed to be originally signed counterparts.

(Signature page follows)



-10-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.
CST BRANDS, INC.


By:
/s/ Kimberly S. Lubel
Name:
Kimberly S. Lubel
Title:
Chairman and CEO







--------------------------------------------------------------------------------






INVESTORS:
JCP Investment Partnership, LP


By:
JCP Investment Management, LLC
 
Investment Manager
 
 
By:
/s/ James C. Pappas
 
Name: James C. Pappas
 
Title: Managing Member



JCP Drawdown Partnership, LP


By:
JCP Investment Management, LLC
 
Investment Manager
 
 
By:
/s/ James C. Pappas
 
Name: James C. Pappas
 
Title: Managing Member



JCP Investment Partners, LP


By:
JCP Investment Holdings, LLC
 
General Partner
 
 
By:
/s/ James C. Pappas
 
Name: James C. Pappas
 
Title: Sole Member



JCP Investment Holdings, LLC


By:
/s/ James C. Pappas
 
Name: James C. Pappas
 
Title: Sole Member



JCP Investment Management, LLC






--------------------------------------------------------------------------------




By:
/s/ James C. Pappas
 
Name: James C. Pappas
 
Title: Managing Member



 
 
 
/s/ James C. Pappas
 
James C. Pappas
 
 
 
/s/ Joshua E. Schechter
 
Joshua E. Schechter







--------------------------------------------------------------------------------






EXHIBIT A
Investor
 
Shares of Voting Stock Beneficially Owned
 
 
 
JCP Investment Partnership, LP
 
244,646
JCP Drawdown Partnership, LP
 
289,550
JCP Investment Partners, LP
 
534,196
JCP Investment Holdings, LLC
 
534,196
JCP Investment Management, LLC
 
534,196
James C. Pappas
 
534,196
Joshua E. Schechter
 
15,000
 
 
 
Aggregate total owned by Investors:
 
549,196







--------------------------------------------------------------------------------






EXHIBIT B
Press Release


